Flansburg, J.
Claim for recovery is made in these cases based upon the workmen’s compensation law. The cases were considered together and the question presented is whether or not police officers of the city of North Platte are within the compensation act. The district court denied the right of recovery and dismissed the case. Plaintiffs appeal.
These cases are controlled by the decisions in Ray v. School District of Lincoln, ante, p. 456, and Rooney v. City of Omaha, ante, p. 447, just decided by this court, and for the reasons therein stated the judgments of the lower court in the cases here presented are
Affirmed.
Aldrich, J., not sitting.